Citation Nr: 0612089	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and/or 
dementia. 

2.  Entitlement to service connection for a gastrointestinal 
disability, to include an umbilical hernia and/or 
gastroesophageal reflux disease. 

3.  Entitlement to service connection for a right leg 
disability.  

4.  Entitlement to service connection for a left leg 
disability.  

5.  Entitlement to service connection for bilateral hand 
disability.  

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for a dental 
disability, to include as a residual of dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1978.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The evidence of record reasonably raises the claim of 
entitlement to service connection for athlete's foot.  See 
June 1978 service medical record and August 2000 VA 
outpatient treatment record.  As this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998).  

The issues of entitlement to service connection for a 
psychiatric disability, to include major depressive disorder 
and/or dementia, prostatitis and a left leg disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Chronic gastrointestinal disabilities, diagnosed as 
umbilical hernia and gastroesophageal reflux disease, were 
initially demonstrated years after service, and have not been 
shown by competent medical evidence of record to be 
etiologically related to service.

2.  Competent medical evidence of record fails to demonstrate 
a current right leg disability.  

3.  Competent medical evidence of record fails to demonstrate 
a current bilateral hand disability.

4.  Service medical records demonstrate tooth #11 was 
extracted and replaced with a bridge that included teeth #9 
through #12.  Dental trauma was not demonstrated in service.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disability, to include 
umbilical hernia and gastroesophageal reflux disease (GERD), 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005). 

2.  A right leg disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005). 

3.  A bilateral hand disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005). 

4.  A dental disability, to include as a residual of dental 
trauma, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.304(b), 3.381, 4.149, 17.161 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
rating criteria for a gastrointestinal, leg, hand, or dental 
disability, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claims of entitlement to 
service connection for a gastrointestinal disability, a right 
leg disability, a bilateral hand disability, and dental 
disability, to include as due to dental trauma, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the September 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after the issuance of appropriate VCAA notice.  
Thus, there is no Pelegrini violation.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA and private post service 
treatment.  Additionally, the claims file contains the 
veteran's own statements in support of his claim as reflected 
in the transcript of the May 2004 hearing before a RO 
Decision Review Officer.  There is no indication that there 
exists any evidence which has a bearing on the issues 
adjudicated here that has not been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record as it relates to the adjudicated matters.  The Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims adjudicated on the merits in this decision.  Hence, 
VA's duty to assist the veteran in the development of these 
claims have been satisfied. 

II.  Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Service connection is appropriate for a disorder diagnosed 
after discharge when evidence establishes that the disorder 
was incurred in service.  38 C.F.R. § 3.303(d).  

Gastrointestinal disability. 

In May 2004, the veteran testified that he has suffered from 
heartburn since active military service and that when he 
sought treatment from sick bay, it was for heartburn 
symptoms.  He did not complain for fear of being separated 
from his company.  He self-medicated his symptoms with 
Rolaids.  His testimony also revealed that he first sought 
treatment post service in 2000.  

The service medical records show that in May 1976 the veteran 
complained of sharp pains and spasms in the right lower 
quadrant.  He was treated with heat packs.  The assessment 
was sprain versus strain.  Otherwise, there is no evidence of 
complaints of, or treatment for, a gastrointestinal 
disability during service or within one year following 
service.  Clinical diagnoses of gastroesophageal reflux 
disease (GERD) and umbilical hernia were made in October 
2000, more than 21 years after service.  The October 2000 VA 
outpatient treatment record reports a long history of a 
umbilical hernia, but there are no medical records that 
predate the October 2000 entry to support that conclusion or 
the veteran's contention that GERD and the hernia are related 
to his military service.  The appellant underwent a 
herniorraphy at the VA in November 2000 with a reoccurrence 
in March 2004.  Absent any medical evidence showing that the 
currently diagnosed gastroesophageal reflux disease and/or 
umbilical hernia are causally related to his active military 
service, service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Right leg disability.

The veteran contends that his right leg is painful and has 
continued to be painful since active military service.  

Service medical records show that the appellant was treated 
in January 1976, October 1976, November 1976, and December 
1976 for the following: right Achilles tendinitis treated 
with a gel cast; cuts and bruises on the right knee after 
being beaten and kicked repeatedly in his legs; and painful 
right knee manifested by a small lump, local tenderness and 
numbness.  There is no record of treatment or a diagnosis of 
a right leg disability after service within 21 years of 
separating from service to demonstrate chronicity.  38 C.F.R. 
§ 3.303.  Indeed, VA outpatient treatment records dated in 
August 2000 and November 2002 show that the veteran 
complained of left leg pain and was diagnosed with 
osteoarthritis of the left hip.  Absent a currently diagnosed 
right leg disability that has been related to active military 
service by competent medical evidence, service connection is 
not available.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board has considered the veteran's contentions, but find 
that he is not competent to render a medical diagnosis or to 
establish a nexus to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, service connection for a right 
leg disability is denied.

Bilateral hand disability.

In May 2004, the veteran testified that his hands ached and 
throbbed as a result of being hogtied during an attack in 
service (November 1976).  At the outset, the Board notes that 
his statement is not competent to establish a diagnosis of 
current disability or the required nexus to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The report of medical examination completed for enlistment in 
July 1975 shows that the right hand had been "broke."  No 
residual disability was identified.  A review of the service 
medical records shows multiple entries for injuries to the 
appellant's hands and arms to include a contusion to the 
right elbow in May 1976 that was treated with hot soaks; a 
stab wound to the right forearm with keys in September 1976; 
a left wrist injury when attacked in November 1976 that was 
treated with a posterior splint; and complaints of right hand 
pain on December 6, 1976 as a result of being hit with 
nunchucks the previous month.  An X-ray in December 1976 
revealed a chip fracture in the lateral head of the distal 
radius that was treated with a cast.  The cast was removed on 
December 28, 1976.  In January 1977, the wrist was evaluated 
as normal with a small defect in the right radius that 
appeared old.  In April 1977, he was treated for a laceration 
on the first digit of the right hand manifested by swelling 
and some limited motion.  In July 1977, he sustained a human 
bite to the left thumb.  In February 1978, he sustained 
trauma to the left hand that was diagnosed as left wrist 
strain.  

Although the service medical evidence demonstrates what 
appear to be acute and transitory injuries without residuals, 
it must be emphasized that the post service medical records 
are limited to VA outpatient treatment records for the period 
from 2000 until 2004 which do not contain complaints of, 
treatment for, or a diagnosis of a bilateral hand condition.  
Despite the veteran having testified that he had problems 
holding things, no diagnosis has been assigned.  In the 
absence of a currently diagnosed disability that can be 
related to an incident from the veteran's active military 
service, service connection is not warranted for a bilateral 
hand disability.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Dental disability, to include due to dental trauma.  

In essence, the veteran seeks service connection for 
residuals of dental surgery and the placement of a dental 
bridge.  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 C.F.R. § 3.304(b).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. §§ 
3.381(a), 4.149.  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition due to service trauma is that a veteran will 
be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c). 

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides various categories of eligibility 
for VA outpatient dental treatment - such as veterans having 
a compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161. 

In considering the merits of the claim, the veteran served 
during peacetime.  The Board observes that the veteran may 
qualify for treatment if there is evidence of service trauma.  
However, there is no evidence, other than the veteran's 
assertions, showing that he sustained dental trauma to his 
teeth in service or that the dental trauma alleged resulted 
in tooth and bone loss.  The evidence shows that he underwent 
surgery that had the effect of correcting a dental condition 
that existed before enlistment.  He had a tooth growing in 
the wrong direction that was removed and replaced with a 
bridge.  There is no indication that the dental condition was 
not resolved or that it was aggravated by surgery.  The 
report of Medical Examination completed on separation 
together with his service medical records show the status of 
his dentition at that time, but does not report any dental 
trauma.  Indeed, the veteran testified in May 2004 that he 
did not sustain dental trauma in service.  There is no 
evidence that the veteran suffered trauma as part of a 
government study.  The service medical records appear 
complete.  It has not been alleged by the veteran that the 
evidence of record is incomplete.  

The veteran is not shown to be entitled to service connection 
or treatment under any of the possible classes of 
eligibility.  For instance, there could be no eligibility for 
Class I dental care since he is not shown to have a service-
connected compensable dental condition.  38 C.F.R. § 4.150.  
He also does not allege, and the evidence does not otherwise 
suggest, that he applied for dental treatment within a year 
of his release from active duty, so there could be no 
eligibility for one-time Class II treatment for any service-
connected noncompensable dental condition.  As the veteran 
served during peacetime, he cannot claim entitlement as a 
former POW, which could otherwise provide a basis of 
entitlement under Classes II(b) and II(c).  Other classes 
discussed under 38 C.F.R. § 17.161 are also not for 
application in the instant case.

While the evidence demonstrates care for inflammatory changes 
of the gingiva requiring oral prophylaxis, treatable carious 
teeth, replaceable missing teeth, and the placement of a 
bridge at #9 through #12 during military service, these 
conditions are not disabling conditions for which service 
connection is available.  The first post service dental 
records show treatment from 1993 until 1997.  According to 
the private dentist, the veteran was last seen in 1997 for a 
root canal and to fix his front teeth.  A VA outpatient 
treatment record dated in August 2000 showed his dentition to 
be in fair condition.  Considering the clinical findings, the 
veteran is not eligible for dental treatment under the 
Classes listed in 38 C.F.R. § 17.161.  The payment of 
compensation is not warranted for replaceable missing teeth.  

In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability, to 
include an umbilical hernia and/or gastroesophageal reflux 
disease (GERD), is denied.

Service connection for a bilateral hand disability is denied.

Service connection for right leg disability is denied.

Service connection for dental disability, to include as a 
residual of dental trauma, is denied.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by VA under 38 U.S.C.A. § 5103(a) shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103.

Psychiatric disability, to include major depressive disorder 
and/or dementia. 

The appellant asserts that he has been depressed since active 
military service.  Where a veteran served 90 days or more, 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

While there is no diagnosis of a psychiatric disorder in 
service, the service medical records are replete with medical 
evaluations for self-inflicted injury as well as injury 
inflicted by others.  Specifically, the service medical 
records reveal that he sustained trauma to the back of the 
head when attacked on November 7, 1976; he complained of 
headaches on November 16 and 24, 1976; and, later sustained a 
soft tissue injury to the frontal region, left eye, with 
headaches in August 1978.  In November 1976, he expressed 
fear that he had a brain tumor.  A subsequent evaluation 
reflects non specific headaches "all his life"; the 
physical examination was completely unremarkable.  As noted 
elsewhere in the service medical records, in May 1978, he 
stabbed himself in the foot.  The service medical records 
reveal fights with roommates and civilians.  In May 2004, the 
veteran testified that he was diagnosed with schizophrenia 
and that he had been angry and depressed since the attack in 
service.  To fully evaluate the appellant's claim of 
entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and/or 
dementia, the Board determines that further development is 
warranted to include a VA psychiatric examination. 

Prostatitis.

The appellant believes that his sexually transmitted diseases 
in military service are causally related to his current 
diagnosis of prostatitis.  He asserts that a physician told 
him that his history of sexual transmitted diseases in 
service may "come back on him."  The service medical 
records demonstrate genitourinary evaluations in November 
1976, February 1977, and May 1978 for the following reasons: 
uncircumcised male with head of the penis moist all the time 
and urinating frequently; urethral discharge and no pain on 
urination with diagnosis of possible nongonococcal 
urethritis; and sores on the shaft of the penis - possible 
venereal disease.  A VA outpatient record dated in June 2001 
shows by veteran's report that he received treatment for 
prostatitis of one year's duration.  Those treatment records 
have not been associated with the claims folder.  Further, 
the evidence shows recent treatment of prostatitis in June 
2001 and November 2002.  

Left leg disability.  

Service medical records show that the appellant was treated 
in October 1976, November 1976, and December 1976 for the 
following: chronic pain in the left Achilles tendon treated 
with Darvon and swollen left knee with a deep bruise in the 
posterior calf and popliteal area after being beaten and 
kicked.  The Board observes that there is no diagnosis of a 
leg condition immediately after service.  However, VA 
outpatient treatment records dated in August 2000 and 
November 2002 show that the veteran was diagnosed as having 
osteoarthritis of the left hip and that he complained of left 
leg pain.  The Board observes that a VA joints examination 
was not requested to evaluate whether the diagnosis and 
symptoms may be related to the left lower extremity trauma 
the veteran sustained in service.     

Miscellaneous

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  On remand, the RO should provide the veteran notice 
of this new precedent and fully develop the claims 
accordingly.  

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) and Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006) are fully 
complied with and satisfied with regard to 
the claims for service connection for a 
psychiatric disability, a left leg 
disability, and prostatitis.  See also 38 
C.F.R. § 3.159 (2005).

2. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric disorder, prostatitis, and/or 
a left leg condition since December 1978.  
After securing the necessary releases, 
the RO should obtain these records.

3.  The veteran should be afforded (a) a 
VA mental disorders examination to 
determine the nature and etiology of any 
psychiatric condition to include 
depression and dementia; (b) a VA 
genitourinary examination to determine 
the nature and etiology of any prostate 
disability, and (c) a VA orthopedic 
examination to determine the nature and 
etiology of current left leg disability, 
to include left hip osteoarthritis.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination(s).  For each claimed 
condition, the VA examiner must comment 
on whether it is at least as likely as 
not that the currently diagnosed 
disability (i.e., major depressive 
disorder, prostatitis, left hip 
osteoarthritis) is related to an incident 
in the veteran's active military service.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


